IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-11351
                        Conference Calendar



FRANCISCO ROSA GONZALEZ,

                                          Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                          Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:97-CV-2969-D
                         --------------------

                           October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Francisco Rosa Gonzalez, federal prisoner no. 21059-077, has

appealed the district court’s dismissal of his 28 U.S.C. § 2241

petition.   Gonzalez is currently serving concurrent state and

federal sentences.   He contends that he is entitled to a credit

on his federal sentence for time served on his state sentence

prior to his sentencing on the federal charges.   As Gonzalez does

not dispute that he has received credit on his state sentence for

the period in question, he is not entitled to credit on his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-11351
                                -2-

federal sentence for this period.   See 18 U.S.C. § 3585(b);

United States v. Flores, 616 F.2d 840, 841 (5th Cir. 1980).

     As Gonzalez has failed to raise an issue of arguable merit

in his appeal, it is frivolous.   We therefore dismiss the appeal.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th

Cir. Rule 42.2.   Gonzalez is warned that future frivolous appeals

may result in the imposition of sanctions.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.